Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record alone or in combination fail to disclose the combined features of a shelving assembly and having particularly the first locking tooth is configured to connect to the same slot as the top tooth of the plurality of teeth as recited in independent claim 1; and having particularly wherein the front face of the first and second inner telescoping sections is offset from the front face of the first and second outer telescoping sections; an extension bracket configured to connect to the front face of the first or second inner telescoping section, wherein the extension bracket comprises a front wall having a plurality of slots therein and one or more tabs, and wherein the one or more tabs are configured to be inserted into the slots of the first or second inner telescoping section to align the front wall with the front face of the first or second outer telescoping section as recited in independent claim 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Harig teaches telescoping support rails for shelf assembly with a .  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ko (Korie) H Chan whose telephone number is (571)272-6816.  The examiner can normally be reached on Monday -Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/Ko H Chan/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        
Khc